UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: 10/31/2012 Date of reporting period:04/30/2012 Item 1. Reports to Stockholders. Domestic ActivePassive Large Cap Growth Fund Equity ActivePassive Large Cap Value Fund Funds ActivePassive Small/Mid Cap Fund International ActivePassive International Equity Fund Funds ActivePassive Global Bond Fund Domestic ActivePassive Intermediate Taxable Bond Fund Bond ActivePassive Intermediate Municipal Bond Fund Funds (each, a “Fund” together, the “Funds”) Each a series of Advisors Series Trust Semi-Annual Report April 30, 2012 ActivePassive Funds EXPENSE EXAMPLE April 30, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1); and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from November 1, 2011 to April 30, 2012. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the fund invests in addition to the expenses of the fund.The example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the information under the 3 ActivePassive Funds EXPENSE EXAMPLE (Continued) April 30, 2012 (Unaudited) heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 11/01/11 4/30/12 11/01/11 – 4/30/12 Actual – Class A(1) Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Fund International Equity Fund Global Bond Fund Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Hypothetical (5.0% return before expenses) – Class A Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Fund International Equity Fund Global Bond Fund Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Expenses are equal to the Class A fund shares’ annualized expense ratios of 1.30% for Large Cap Growth Fund, 1.20% for Large Cap Value Fund, 1.50% for Small/Mid Cap Fund, 1.30% for International Equity Fund, 1.20% for Global Bond Fund, 1.00% for Intermediate Taxable Bond Fund, 1.00% for Intermediate Municipal Bond Fund multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). The Funds’ ending account value is based on its actual total return of 12.94% for Large Cap Growth Fund, 9.86% for Large Cap Value Fund, 9.39% for Small/Mid Cap Fund, 3.55% for International Equity Fund, 1.38% for Global Bond Fund, 1.96% for Intermediate Taxable Bond Fund, 5.38% for Intermediate Municipal Bond Fund for the six month period of operations from November 1, 2011 to April 30, 2012. 4 ActivePassive Funds PORTFOLIO ALLOCATIONS April 30, 2012 (Unaudited) ActivePassive Large Cap Growth Fund TOP TEN HOLDINGS % net assets Vanguard Growth ETF 52.21% Apple Inc. 3.88% QUALCOMM, Inc. 2.69% American Tower Corp. 2.29% Cerner Corp. 1.93% priceline.com, Inc. 1.82% Google Inc. 1.75% Salesforce.com, Inc. 1.69% Occidental Petroleum Corp. 1.67% Allergan, Inc. 1.66% ActivePassive Large Cap Value Fund TOP TEN HOLDINGS % net assets Vanguard Value ETF 69.87% General Electric Co. 1.28% Chevron Corp. 1.19% Wells Fargo & Co. 1.17% JPMorgan Chase & Co. 1.15% Freeport-McMoRan Copper & Gold, Inc. 1.11% AT&T, Inc. 1.01% Intel Corp. 0.99% Microsoft Corp. 0.91% The Procter & Gamble Co. 0.87% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2012. 5 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2012 (Unaudited) ActivePassive Small/Mid Cap Fund TOP TEN HOLDINGS % net assets iShares Russell 2000 Growth Index Fund 17.48% iShares Russell 2000 Value Index Fund 15.08% iShares Russell Midcap Growth Index Fund 6.84% iShares Russell Midcap Value Index Fund 4.42% Genesco Inc. 2.16% Lufkin Industries, Inc. 1.59% Shuffle Master, Inc. 1.31% Vitamin Shoppe, Inc. 1.17% OYO Geospace Corp. 1.02% Catalyst Health Solutions, Inc. 1.00% ActivePassive International Equity Fund TOP HOLDINGS % net assets Fidelity Spartan International Index Fund 52.47% American EuroPacific Growth Fund 46.01% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2012. 6 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2012 (Unaudited) ActivePassive Global Bond Fund TOP HOLDINGS % net assets Loomis Sayles Global Bond Fund 33.24% SPDR Barclays Capital International Treasury Bond ETF 27.17% Vanguard Total Bond Market ETF 26.90% Oppenheimer International Bond Fund 11.07% ActivePassive Intermediate Taxable Bond Fund TOP TEN HOLDINGS % net assets Vanguard Total Bond Market ETF 65.88% U.S. Treasury Note, 3.50%, 05/15/2020 2.26% U.S. Treasury Note, 0.375%, 03/15/2015 1.95% U.S. Treasury Note, 1.00%, 10/31/2016 1.71% U.S. Treasury Note, 2.625%, 01/31/2018 1.21% FNMA, 3.50%, 05/15/2041 1.12% FNMA, 0.375%, 03/16/2015 1.04% FNMA, 1.1625%, 10/26/2015 0.82% U.S. Treasury Note, 0.375%, 06/30/2013 0.81% FHLMC, 3.75%, 03/27/2019 0.63% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2012. 7 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2012 (Unaudited) ActivePassive Intermediate Municipal Bond Fund TOP TEN HOLDINGS % net assets iShares S&P National AMT-Free Bond Fund 20.44% SPDR Nuveen Barclays Capital Municipal Bond ETF 20.40% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 2.78% South Carolina Renewable Water & Sewer, 5.00%, 01/01/2025 2.64% City of New York General Obligation, 5.00%, 08/01/2022 2.62% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 2.38% New Jersey Environmental Infrastructure, 5.00%, 09/01/2023 2.34% North Texas Tollway Authority, 5.00%, 09/01/2021 2.04% New Hampshire State Municipal Bond Bank, 5.00%, 08/15/2023 2.01% New York State Dorm Authority, 5.00%, 05/15/2025, 1.98% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2012. 8 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 45.96% Finance & Insurance – 3.76% ACE Ltd. (b) $ The Charles Schwab Corp. Visa Inc. Information – 5.02% American Tower Corp. Baidu, Inc. – ADR (a)(b) Google Inc. (a) Manufacturing – 17.81% Allergan, Inc. Apple Inc. (a) ARM Holdings PLC – ADR (b) FMC Technologies, Inc. (a) Intuitive Surgical, Inc. (a) Life Technologies Corp. (a) Mead Johnson Nutrition Co. Praxair, Inc. Precision Castparts Corp. QUALCOMM, Inc. Varian Medical Systems, Inc. (a) Mining – 5.50% Occidental Petroleum Corp. Oceaneering International, Inc. Schlumberger Limited (b) Silver Wheaton Corp. (b) Professional, Scientific & Technical Services – 8.19% Cerner Corp. (a) Cognizant Technology Solutions Corp. (a) priceline.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 9 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 45.96% (Continued) Professional, Scientific & Technical Services – 8.19% (Continued) Salesforce.com, Inc. (a) $ VMware, Inc. (a) Retail Trade – 3.41% Amazon.com, Inc. (a) Costco Wholesale Corp. Fastenal Co. Transportation & Warehousing – 2.27% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. TOTAL COMMON STOCKS (Cost $12,820,666) EXCHANGE-TRADED FUNDS – 52.21% Vanguard Growth ETF (d) TOTAL EXCHANGE-TRADED FUNDS (Cost $13,271,363) SHORT-TERM INVESTMENTS – 1.77% Fidelity Institutional Money Market Portfolio – Institutional Class, 0.20% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $619,776) Total Investments (Cost $26,711,805) – 99.94% Other Assets in Excess of Liabilities – 0.06% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2012. (d) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 10 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 28.84% Finance & Insurance – 4.69% The Allstate Corp. $ American Express Co. The Bank of New York Mellon Corp. Humana Inc. JPMorgan Chase & Co. Wells Fargo & Co. Health Care & Social Assistance – 0.79% Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Information – 2.98% AT&T, Inc. Microsoft Corp. Oracle Corp. Time Warner Cable, Inc. Management of Companies & Enterprises – 0.50% The Goldman Sachs Group, Inc. Manufacturing – 11.15% Baxter International, Inc. Beam, Inc. BorgWarner, Inc. (a) Chevron Corp. ConocoPhillips Dover Corp. EMC Corp. (a) Emerson Electric Co. General Electric Co. Honeywell International, Inc. Intel Corp. Philip Morris International, Inc. The accompanying notes are an integral part of these financial statements. 11 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 28.84% (Continued) Manufacturing – 11.15% (Continued) SanDisk Corp. (a) $ United Technologies Corp. Watson Pharmaceuticals, Inc. (a) Mining, Quarrying, Oil & Gas Extraction – 2.85% Apache Corp. Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. Hess Corp. Professional, Scientific & Technical Services – 0.31% Covance, Inc. (a) Retail Trade – 2.56% eBay Inc. (a) Express Scripts, Inc. (a) Kohl’s Corp. Wal-Mart Stores, Inc. Utilities – 1.30% NextEra Energy, Inc. Public Service Enterprise Group, Inc. Wholesale Trade – 1.71% AmerisourceBergen Corp. The Procter & Gamble Co. TOTAL COMMON STOCKS (Cost $6,120,949) The accompanying notes are an integral part of these financial statements. 12 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value CLOSED-END FUNDS – 0.18% John Hancock Bank and Thrift Opportunity Fund $ TOTAL CLOSED-ENDED FUNDS (Cost $38,074) EXCHANGE-TRADED FUNDS – 69.87% Vanguard Value ETF (c) TOTAL EXCHANGE-TRADED FUNDS (Cost $16,431,368) SHORT-TERM INVESTMENTS – 1.02% Fidelity Institutional Money Market Portfolio – Institutional Class, 0.20% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $274,513) Total Investments (Cost $22,864,904) – 99.91% Other Assets in Excess of Liabilities – 0.09% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Rate shown is the 7-day yield as of April 30, 2012. (c) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 13 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 55.19% Accommodation & Food Services – 1.03% BJ’s Restaurants, Inc. (a) $ Orient-Express Hotels Ltd. (a)(b) Administrative Support, Waste Management & Remediation Services – 1.40% The Geo Group, Inc. (a) Waste Connections, Inc. Arts, Entertainment & Recreation – 1.43% Bally Technologies Inc. (a) Pinnacle Entertainment, Inc. (a) Finance & Insurance – 4.89% AMERIGROUP Corp. (a) Cash America International, Inc. Catalyst Health Solutions, Inc. (a) Centene Corp. (a) Duff & Phelps Corp. EZCORP, Inc. (a) KKR Financial Holdings LLC UMB Financial Corp. Validus Holdings, Ltd. (b) Health Care & Social Assistance – 0.53% Air Methods Corp. (a) Information – 4.84% ANSYS, Inc. (a) Compuware Corp. (a) Fortinet Inc. (a) Informatica Corp. (a) Opnet Technologies, Inc. Progress Software Corp. (a) The accompanying notes are an integral part of these financial statements. 14 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 55.19% (Continued) Information – 4.84% (Continued) QLIK Technologies Inc. (a) $ TIBCO Software, Inc. (a) Management of Companies & Enterprises – 0.32% Citizens Republic Bancorp, Inc. (a) Manufacturing – 25.20% ArthroCare Corp. (a) BioMarin Pharmaceutical, Inc. (a) Bruker Corp. (a) Cavium, Inc. (a) Cepheid, Inc. (a) Coherent, Inc. (a) Colfax Corp. (a) The Cooper Companies, Inc. Cymer, Inc. (a) Dril-quip, Inc. (a) DTS, Inc. (a) EZchip Semiconductor Ltd. (a)(b) Halozyme Therapeutics, Inc. (a) Hexcel Corp. (a) Huntsman Corp. Intrepid Potash, Inc. (a) Invensense, Inc. (a) IPG Photonics Corp. (a) Lufkin Industries, Inc. Meritor, Inc. (a) Northwest Pipe Co. (a) Onyx Pharmaceuticals, Inc. (a) OYO Geospace Corp. (a) Polypore International, Inc. (a) Quaker Chemical Corp. Regal-Beloit Corp. RTI International Metals, Inc. (a) The accompanying notes are an integral part of these financial statements. 15 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 55.19% (Continued) Manufacturing – 25.20% (Continued) Salix Pharmaceuticals, Ltd. (a) $ Seattle Genetics, Inc. (a) Shuffle Master, Inc. (a) Sirona Dental Systems, Inc. (a) Steven Madden, Ltd. (a) Teradyne, Inc. (a) Terex Corp. (a) Texas Industries, Inc. Theravance, Inc. (a) Thoratec Corp. (a) Titanium Metals Corp. Triumph Group. Inc. Twin Disc, Inc. United Therapeutics Corp. (a) Universal Display Corp. (a) Universal Electronics, Inc. (a) Veeco Instruments, Inc. (a) WABCO Holdings, Inc. (a) Mining – 1.57% Gulfport Energy Corp. (a) Oasis Petroleum Inc. (a) Ocean Rig UDW, Inc. (a)(b) Professional, Scientific & Technical Services – 5.02% Allscripts Healthcare Solutions, Inc. (a) ICON PLC – ADR (a)(b) MedAssets, Inc. (a) Monster Worldwide, Inc. (a) NICE Systems Ltd. – ADR (a)(b) PAREXEL International Corp. (a) Quality Systems, Inc. Riverbed Technology, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value COMMON STOCKS – 55.19% (Continued) Professional, Scientific & Technical Services – 5.02% (Continued) Sapient Corp. $ Real Estate, Rental & Leasing – 0.90% Acacia Research (a) Two Harbors Investment Corp. Retail Trade – 6.49% Chico’s FAS, Inc. Francescas Holdings Corp. (a) The Fresh Market, Inc. (a) Genesco Inc. (a) GNC Acquisition Holdings, Inc. Sally Beauty Holdings, Inc. (a) Sotheby’s Vitamin Shoppe, Inc. (a) Transportation & Warehousing – 1.57% Atlas Air Worldwide Holdings, Inc. (a) JetBlue Airways Corp. (a) Landstar System, Inc. Quality Distribution Inc. (a) TOTAL COMMON STOCKS (Cost $11,320,001) EXCHANGE-TRADED FUNDS – 43.82% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $7,542,628) The accompanying notes are an integral part of these financial statements. 17 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value TRUSTS – 0.24% Redwood Trust, Inc. $ TOTAL TRUSTS (Cost $62,959) SHORT-TERM INVESTMENTS – 0.49% Fidelity Institutional Money Market Portfolio – Institutional Class, 0.20% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $126,616) Total Investments (Cost $19,052,204) – 99.74% Other Assets in Excess of Liabilities – 0.26% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2012. The accompanying notes are an integral part of these financial statements. 18 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Fair Shares Value OPEN-END FUNDS – 98.48% American EuroPacific Growth Fund (b) $ Fidelity Spartan International Index Fund (b) TOTAL OPEN-END FUNDS (Cost $21,616,967) SHORT-TERM INVESTMENTS – 1.31% Investment Companies – 1.31% Fidelity Institutional Money Market Portfolio – Institutional Class, 0.20% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $313,965) Total Investments (Cost $21,930,932) – 99.79% Other Assets in Excess of Liabilities – 0.21% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of April 30, 2012. (b) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 19 ActivePassive Global Bond Fund SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Fair Shares Value EXCHANGE-TRADED FUNDS – 54.07% SPDR Barclays Capital International Treasury Bond ETF (b) $ Vanguard Total Bond Market ETF (b) TOTAL EXCHANGE-TRADED FUNDS (Cost $8,762,973) OPEN-END FUNDS – 44.31% Loomis Sayles Global Bond Fund (b) Oppenheimer International Bond Fund TOTAL OPEN-END FUNDS (Cost $7,155,118) SHORT-TERM INVESTMENTS – 1.55% Investment Companies – 1.55% Fidelity Institutional Money Market Portfolio – Institutional Class, 0.20% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $265,286) Total Investments (Cost $16,183,377) – 99.93% Other Assets in Excess of Liabilities – 0.07% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of April 30, 2012. (b) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 20 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Principal Fair Amount Value ASSET BACKED SECURITIES – 2.89% Ally Auto Receivables Trust, 0.71%, 09/15/2014 $ $ Carmax Auto Owner Trust, 0.59%, 03/16/2015 Chrysler Financial Auto Securitization, 0.91%, 08/08/2013 2.82%, 01/15/2016 Ford Credit Auto Lease Trust, 0.63%, 04/15/2014 Honda Auto Receivables Owners Trust, 0.65%, 06/15/2013 0.94%, 03/18/2015 0.94%, 12/21/2016 Hyundai Auto Receivables Trust, 2.03%, 08/15/2013 0.72%, 03/15/2016 Mercedes-Benz Auto Receivables Trust, 0.85%, 03/16/2015 Nissan Auto Receivables Owner Trust, 0.87%, 07/15/2014 Toyota Auto Receivables Owners Trust, 0.53%, 04/15/2014 0.98%, 10/15/2014 USAA Auto Owner Trust, 1.54%, 02/18/2014 (b) World Omni Auto Receivables Trust, 2.21%, 05/15/2015 TOTAL ASSET BACKED SECURITIES (Cost $939,493) COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES – 2.73% Bank of America Commercial Mortage Inc., 4.86%, 07/10/2043 Bear Stearns Commercial Mortgage Securities, 4.945%, 02/11/2041 4.933%, 02/13/2042 5.537%, 10/12/2041 Citigroup Commercial Mortgage Trust, 5.462%, 10/15/2049 The accompanying notes are an integral part of these financial statements. 21 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES – 2.73% (Continued) Commercial Mortgage Pass-Through Certificates, 3.29%, 12/10/2044 $ $ CS First Boston Mortgage Securities Co., 3.936%, 05/15/2038 GMAC Commercial Mortgage Securities Inc., 5.238%, 11/10/2045 (b) GS Mortgage Securities Corp. 3.482%, 01/10/2045 5.56%, 11/14/2039 LB-UBS Commercial Mortgage Trust, 4.794%, 07/15/2040 5.347%, 11/15/2038 Morgan Stanley Capital, 5.54%,06/15/2038 (b) 5.92%, 08/12/2041 (b) 5.359%, 02/12/2044 5.514%, 11/12/2049 (b) Wachovia Bank Commercial Mortgage Trust, 5.308%, 11/15/2048 Wells Fargo Commercial Mortgage Trust, 3.667%, 11/18/2044 TOTAL COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES (Cost $869,303) CORPORATE BONDS – 11.12% Accommodation & Food Services – 0.15% Starbucks Corp., 6.25%, 08/15/2017 Finance & Insurance – 5.53% AMB Property LP, 6.625%, 12/01/2019 7.50%, 06/30/2018 The accompanying notes are an integral part of these financial statements. 22 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 11.12% (Continued) Finance & Insurance – 5.53% (Continued) American International Group, Inc., 5.85%, 01/16/2018 $ $ Bank Of America Corp., 5.75%, 08/15/2016 7.375%, 05/15/2014 7.625%, 06/01/2019 Barrick Gold Finance Co., 2.90%, 05/30/2016 (a) BB&T Corp., 3.95%, 04/29/2016 Bear Stearns Cos. LLC, 6.40%, 10/02/2017 Bunge Limited Finance Corp., 4.10%, 03/15/2016 Caterpillar Financial Services Corp., 1.375%, 05/20/2014 Equity Residential, 5.125%, 03/15/2016 ERP Operating LP, 4.75%, 07/15/2020 First Horizon National Corp., 5.375%, 12/15/2015 General Electric Capital Corp., 4.375%, 09/16/2020 5.40%, 02/15/2017 5.625%, 09/15/2017 Goldman Sachs Group, Inc., 5.375%, 03/15/2020 5.75%, 10/01/2016 HCP, Inc., 5.375%, 02/01/2021 HSBC Finance Corp, 5.00%, 06/30/2015 Jefferies Group Inc., 5.125%, 04/13/2018 John Deere Capital Corp., 1.875%, 06/17/2013 Metlife, Inc., 6.817%, 08/15/2018 7.717%, 02/15/2019 PNC Financial Services Group, Inc., 6.00%, 12/07/2017 Prudential Financial Inc., 5.15%, 01/15/2013 Royal Bank of Canada, 1.15%, 03/13/2015 The Charles Schwab Corp., 4.95%, 06/01/2014 The accompanying notes are an integral part of these financial statements. 23 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 11.12% (Continued) Finance & Insurance – 5.53% (Continued) UnitedHealth Group, Inc., 4.70%, 02/15/2021 $ $ 4.875%, 04/01/2013 Vornado Realty LP, 4.25%, 04/01/2015 Wachovia Corp., 5.75%, 06/15/2017 Wells Fargo & Co., 5.625%, 12/11/2017 Information – 1.15% AT&T, Inc., 5.50%, 02/01/2018 Directv Holdings, 5.00%, 03/01/2021 Time Warner Cable Inc., 4.00%, 09/01/2021 Verizon Communications, Inc., 5.50%, 02/15/2018 Vodafone Group Plc, 5.00%, 12/16/2013 (a) Manufacturing – 1.70% ArcelorMittal, 9.00%, 02/15/2015 (a) 9.85%, 06/01/2019 (a) Boeing Co., 3.50%, 02/15/2015 Coca Cola Enterprises, Inc. 5.00%, 08/15/2013 7.375%, 03/03/2014 Conagra Foods, Inc., 5.875%, 04/15/2014 ConocoPhillips, 5.625%, 10/15/2016 (a) H.J. Heinz Co., 5.35%, 07/15/2013 Ingredion Inc, 3.20%, 11/01/2015 Pfizer Inc., 5.35%, 03/15/2015 The Dow Chemical Co., 7.60%, 05/15/2014 Valero Energy Corp., 9.375%, 03/15/2019 The accompanying notes are an integral part of these financial statements. 24 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 11.12% (Continued) Mining, Quarrying, Oil & Gas Extraction – 0.44% Enterprise Products Operations LLC, 6.50%, 01/31/2019 $ $ Shell International, 4.00%, 03/21/2014 (a) WMC Finance USA Ltd., 5.125%, 05/15/2013 (a) Professional, Scientific & Technical Services – 0.18% Electronic Data Systems Corp., 6.00%, 08/01/2013 Retail Trade – 0.92% CVS Caremark Corp., 4.125%, 05/15/2021 Kroger Co., 2.20%, 01/15/2017 Nordstrom, Inc., 4.75%, 05/01/2020 Safeway, Inc., 6.35%, 08/15/2017 Target Corp., 1.125%, 07/18/2014 Transportation & Warehousing – 0.17% Boardwalk Pipelines LLC, 5.50%, 02/01/2017 Utilities – 0.88% Alabama Power Co., 4.85%, 12/15/2012 Columbus Southern Power Co., 5.50%, 03/01/2013 Dominion Resources Inc., 5.00%, 03/15/2013 Georgia Power Co., 3.00%, 04/15/2016 Peco Energy Co., 4.75%, 10/01/2012 Sempra Energy, 6.50%, 06/01/2016 TOTAL CORPORATE BONDS (Cost $3,446,674) MORTGAGE BACKED SECURITIES – 1.19% FHLMC, Pool 1G0731, 2.973%, 02/01/2036 FNMA, Pool 888763, 3.323%, 10/01/2037 FNMA, Pool 913253, 2.365%, 03/01/2037 The accompanying notes are an integral part of these financial statements. 25 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value MORTGAGE BACKED SECURITIES – 1.19% (Continued) FNMA, Pool 256638, 6.00%, 03/01/2037 (b) $ $ FNMA, Pool 256749, 6.00%, 06/01/2037 (b) FNMA, Pool 899717, 6.00%, 09/01/2037 (b) TOTAL MORTGAGE BACKED SECURITIES (Cost $370,335) U.S. GOVERNMENT AGENCY ISSUE – 5.06% FAMCA, 6.71%, 07/28/2014 FHLMC, 1.00%, 08/27/2014 FHLMC, 1.00%, 03/08/2017 FHLMC, 3.75%, 03/27/2019 FNMA, 0.375%, 03/16/2015 FNMA, 1.1625%, 10/26/2015 FNMA, 3.50%, 05/15/2041 FNMA, 5.00%, 05/15/2041 GNMA, Pool 781468, 6.50%, 07/15/2032 GNMA, Pool 781159, 7.50%, 04/15/2030 GNMA, Pool 543435, 7.50%, 11/15/2030 GNMA, Pool 781187, 8.00%, 06/15/2030 TOTAL U.S. GOVERNMENT AGENCY ISSUE (Cost $1,619,333) U.S. TREASURY OBLIGATIONS – 8.56% U.S. Treasury Note, 0.375%, 06/30/2013 0.375%, 03/15/2015 1.00%, 10/31/2016 1.125%, 01/15/2021 2.625%, 01/31/2018 3.125%, 05/15/2021 3.50%, 05/15/2020 TOTAL U.S. TREASURY OBLIGATIONS (Cost $2,702,612) The accompanying notes are an integral part of these financial statements. 26 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Fair Shares Value EXCHANGE-TRADED FUNDS – 65.88% Vanguard Total Bond Market ETF (d) $ TOTAL EXCHANGE-TRADED FUNDS (Cost $20,385,976) SHORT-TERM INVESTMENTS – 3.50% Fidelity Institutional Money Market Portfolio – Institutional Class, 0.20% (c) STIC Prime Portfolio – Institutional Class, 0.07% (c) TOTAL MONEY MARKET FUNDS (Cost $1,139,655) Total Investments (Cost $31,473,381) – 100.93% Liabilities in Excess of Other Assets– (0.93%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. FAMCAFederal Agricultural Mortgage Corp. FHLMCFederal Home Loan Mortgage Corp. FNMAFederal National Mortgage Assoc. GNMAGovernment National Mortgage Assoc. (a) Foreign Issued Security (b) Variable rate securities, the coupon rate shown is the effective interest rate as of April 30, 2012. (c) Rate shown is the 7-day yield as of April 30, 2012. (d) See Note 10 for significant ownership concentration. The accompanying notes are an integral part of these financial statements. 27 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS April 30, 2012 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 57.49% Arizona – 0.93% City of Phoenix Civic Improvement Corporation, 5.50%, 07/01/2018 $ $ California – 8.95% California Health Facilities Financing Authority, 5.50%, 07/01/2025 San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 State of California Department of Water Resources, 5.00%, 05/01/2018 5.00%, 05/01/2021 State of California Economic Recovery, 5.00%, 07/01/2020 State of California Various Purpose, 5.25%, 04/01/2022 5.00%, 03/01/2026 The Regents of the University of California Limited Project, 5.00%, 05/15/2021 Colorado – 0.63% Colorado Regional Transportation District, 5.00%, 12/01/2021 Florida – 5.32% Florida State Turnpike Authority, 5.00%, 07/01/2020 Orlando Utilities Commission, 5.00%, 10/01/2019 State of Florida Board of Education, 5.00%, 06/01/2022 5.00%, 06/01/2023 Georgia – 0.81% Metropolitan Atlanta Rapid Transit Authority, 5.00%, 07/01/2017 The accompanying notes are an integral part of these financial statements. 28 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 57.49% (Continued) Illinois – 2.10% State of Illinois, Build Illinois, 5.00%, 06/15/2022 $ $ University of Illinois, 5.50%, 04/01/2019 Massachusetts – 2.79% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 Michigan – 3.53% Michigan State Hospital Finance Authority, 5.00%, 11/15/2021 Michigan State Trunk Line Fund, 5.00%, 11/01/2018 5.00%, 09/01/2019 New Hampshire – 2.01% New Hampshire State Municipal Bond Bank, 5.00%, 08/15/2023 New Jersey – 4.97% New Jersey Economic Development Authority, 5.00%, 03/01/2017 New Jersey Environmental Infrastructure, 5.00%, 09/01/2023 New Jersey State Transportation Trust Fund Authority, 5.25%, 06/15/2023 New York – 7.93% City of New York General Obligation, 5.00%, 08/01/2022 New York City Transitional Finance Authority, 5.00%, 08/01/2020 New York State Dorm Authority, 5.00%, 05/15/2025 New York State Thruway Authority, 5.00%, 03/15/2021 The accompanying notes are an integral part of these financial statements. 29 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 57.49% (Continued) New York – 7.93% (Continued) Metropolitan Transportation Authority New York Revenue, 5.00%, 11/15/2023 $ $ North Carolina – 1.17% North Carolina Eastern Municipal Power Agency, 5.25%, 01/01/2020 State of North Carolina Capital Improvement, 5.00%, 05/01/2021 Oklahoma – 1.32% Oklahoma Water Resources Board, 5.00%, 04/01/2022 Oregon – 2.38% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 Pennsylvania – 0.98% State of Pennsylvania Higher Educational, 5.00%, 08/15/2024 South Carolina – 2.64% South Carolina Renewable Water & Sewer, 5.00%, 01/01/2025 Texas – 6.52% City of Houston Public Improvement, 5.00%, 03/01/2018 City of San Antonio Electric & Gas, 5.00%, 02/01/2021 North Texas Tollway Authority, 5.00%, 09/01/2021 Texas Public Finance Authority, 5.00%, 07/01/2019 University of Texas System Board of Regents, 5.00%, 08/15/2022 The accompanying notes are an integral part of these financial statements. 30 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2012 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 57.49% (Continued) Utah – 0.87% Intermountain Power Agency of Utah, 5.25%, 07/01/2020 $ $ Washington – 1.64% Port of Seattle Washington Revenue, 5.00%, 08/01/2024 TOTAL MUNICIPAL BONDS (Cost $9,559,811) Shares EXCHANGE TRADED FUNDS – 40.84% iShares S&P National AMT-Free Bond Fund SPDR Nuveen Barclays Capital Municipal Bond ETF TOTAL EXCHANGE TRADED FUNDS (Cost $6,771,876) SHORT-TERM INVESTMENTS – 2.11% Investment Companies – 2.11% Fidelity Institutional Tax-Exempt Portfolio – Institutional Class, 0.01% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $381,968) Total Investments (Cost $16,713,655) – 100.44% Liabilities in Excess of Other Assets – (0.44%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of April 30, 2012. The accompanying notes are an integral part of these financial statements. 31 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES April 30, 2012 (Unaudited) Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund ASSETS: Investments, at value (cost $26,711,805, $22,864,904, $19,052,204, $21,930,932, $16,183,377, $31,473,381, and $16,713,655, respectively) $ $ $ Cash — — — Dividends and interest receivable 31 Receivable for fund shares sold Receivable for securities sold — Receivable from Advisor — — — Prepaid expenses and other assets Total Assets LIABILITIES: Payable for securities purchased — Payable for fund shares redeemed Payable to Advisor Distribution fees payable Accrued administration expense Accrued custody expense Accrued compliance fees Payable to trustees — — Accrued fund accounting expense Accrued interest payable 7 — — Accrued service fees Accrued transfer agent expense Other accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 32 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2012 (Unaudited) Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ — 52 — — 9 1 40 $ The accompanying notes are an integral part of these financial statements. 33 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2012 (Unaudited) Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) Unrealized net appreciation (depreciation) on: Investments Foreign currency related transactions — — — Total Net Assets $ $ $ NET ASSETS Shares issued and outstanding (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price per share $ $ $ Maximum offering price per share (net asset value divided by 94.25%) $ $ $ The accompanying notes are an integral part of these financial statements. 34 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2012 (Unaudited) Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ ) — — — $ The accompanying notes are an integral part of these financial statements. 35 ActivePassive Funds STATEMENTS OF OPERATIONS For the Period Ended April 30, 2012 (Unaudited) Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund INVESTMENT INCOME: Dividend income $ $ $ Interest income Total investment income EXPENSES: Investment advisory fees (Note 4) Administration fees (Note 4) Distribution fees (Note 5) Service fees (Note 6) Fund accounting fees (Note 4) Audit fees Federal and state registration fees Transfer agent fees and expenses (Note 4) Chief Compliance Officer fees and expenses (Note 4) Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees (Note 4) Interest expense (Note 8) 26 40 6 Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 4) Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) Foreign currency related transactions — — — Long-term capital gain distributions from regulated investment companies — — — Change in unrealized appreciation (depreciation) on: Investments Foreign currency related transactions — — — Net realized and unrealized gain (loss) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ The accompanying notes are an integral part of these financial statements. 36 ActivePassive Funds STATEMENTS OF OPERATIONS (Continued) For the Period Ended April 30, 2012 (Unaudited) Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ 26 29 71 ) 21 ) — ) ) ) — — — ) $ The accompanying notes are an integral part of these financial statements. 37 ActivePassive Funds STATEMENTS OF CHANGES IN NET ASSETS Large Cap Growth Fund Large Cap Value Fund Six Months Six Months Ended Year Ended Year April 30, Ended April 30, Ended October 31, October 31, (Unaudited) (Unaudited) OPERATIONS: Net investment income (loss) $ ) $ ) $ $ Net realized gain (loss) on investments ) Change in unrealized appreciation on securities Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income — — ) ) Net realized gains ) — ) — Total distributions ) — ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed Dividends reinvested — Cost of shares redeemed ) Net increase in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ Accumulated net investment income (loss), end of period $ ) $
